--------------------------------------------------------------------------------

Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

     This Executive Employment Agreement (the "Agreement") is made and entered
into as of September 21, 2012, by and between Chin Hon Siang Alex, a person
residing at the address listed on the signature page attached hereto
("Executive"), and Asia Green Agriculture Corporation (formerly known as SMSA
Palestine Acquisition Corp.), a Nevada corporation (the "Company"), with respect
to the following facts:

     A. The Company desires to employ Executive under the terms, conditions and
benefits as hereinafter described.

     B. Executive desires to render services to the Company, subject to the
terms and conditions set forth below.

     NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained in this Agreement, and intending to be legally bound, the parties
hereto agree as follows:

ARTICLE I
EMPLOYMENT AND RESPONSIBILITIES

     1.1      Employment. The Company hereby employs Executive as its Chief
Financial Officer, subject to the supervision and direction of the Company's
Chief Executive Officer and board of directors (the "Board").

     1.2      Assignment of Duties. Executive shall have such duties as may be
assigned to Executive from time to time by the Board and executive officers
senior to Executive, consistent with the responsibilities of the position of
Chief Financial Officer. All such duties shall be performed outside the United
States of America.

     1.3      Executive's Devotion of Time. Executive shall devote such portion
of Executive’s time, abilities and energy to the faithful performance of the
duties assigned to Executive under this Agreement and the promotion of the
business affairs of the Company as may be necessary to fulfill his obligations
hereunder. Executive may also be employed by one or more subsidiaries of the
Company and shall devote Executive's full time, abilities and energy to the
faithful performance of duties to the Company and its subsidiaries. Executive
shall not divert any business opportunities from the Company to Executive or to
any other person or business entity.

     1.4      Conflicting Activities. Executive shall not, during the term of
this Agreement, be engaged in any other business activity without the prior
written consent of the Board; provided, however, that this restriction shall not
be construed as preventing Executive from investing Executive's personal assets
and time in publicly listed companies that are not in competition with the
Company or its affiliates, provided that Executive shall not own more than five
percent (5%) of the outstanding securities of any such publicly listed
companies.

ARTICLE II
COMPENSATION

     During the Term (as defined below), the Company shall pay Executive the
following compensation:

-1-

--------------------------------------------------------------------------------

Exhibit 10.1

     2.1      Salary. In consideration of the services to be rendered by
Executive to the Company, the Company will pay to Executive an annual salary of
HK$1,000,000 (the “Base Salary”) which shall thereafter be adjusted from time to
time as determined by the Company or the Board based upon the Company's
performance as well as Executive meeting certain performance objectives. Any
Base Salary earned shall be paid to the bank account provided by Executive on a
pro-rated basis on the last business day of each month.

     2.2      Bonus. During the Term, Executive will be eligible to earn bonuses
in conformity with the Company's customary practices for executive compensation
as determined by the Board based upon Executive’s and the Company’s performance.
Any bonus earned shall be paid within ninety (90) days following the end of the
Company's fiscal year end.

     2.3      Benefits. During the Term, Executive will be eligible to
participate on the same basis as other Company executive employees in the
Company's employee benefit plans, including, without limitation, global health
insurance, accident & injury insurance, and D & O liabilities insurance, as such
benefits or plans may be modified or amended from time to time.

     2.4      Vacation. During the Term, Executive will be eligible to accrue
twenty (20) days of paid vacation each year. Such vacation shall be taken at
such times and intervals as shall be agreed to by the Company and Executive in
their reasonable discretion. Executive shall cease to accrue further vacation at
any time that Executive has an unused vacation accrual of twenty days.

     2.5      Expenses. The Company shall pay or reimburse Executive for all
reasonable business expenses including, without limitation, cell phone, personal
digital assistant (PDA) device, business travel expenses, reasonably incurred or
paid by Executive in the performance of his responsibilities hereunder in
accordance with the Company's prevailing policy and practice relating to
reimbursements as modified from time to time. Executive must provide
substantiation and documentation of these expenses to the Company in accordance
with Company policy in order to receive reimbursement.

ARTICLE III
TERM

     3.1      The Company shall employ Executive on the terms and conditions set
forth herein during the period commencing on the date of this Agreement and
ending on September 30, 2013 unless terminated earlier in accordance with
ARTICLE IV (the "Term"). Thereafter the Term will continue on a month to month
basis until either party provides the other party written notice at least thirty
(30) days prior to expiration of the applicable Term. Expiration of the Term
shall not be considered Good Reason or a termination of Executive's employment
by the Company without Cause. Unless the Company requests otherwise in writing,
upon termination of Executive's employment for any reason, Executive shall be
deemed to have immediately resigned from all positions with the Company (and its
affiliates) as of Executive's last day of employment (the "Termination Date").

ARTICLE IV
TERMINATION

     4.1      Accrued Payments. Executive's employment under this Agreement may
be terminated prior to the end of the Term as follows in this ARTICLE IV. Except
as otherwise provided herein, upon termination of Executive's employment for any
reason, on the Termination Date Executive shall receive the "Accrued Payments"
which shall consist of: (i) earned but unpaid Base Salary; (ii) unused vacation
days, if any, to the extent accrued through the Termination Date; and (iii)
payment of any outstanding reimbursable business expenses.

-2-

--------------------------------------------------------------------------------

Exhibit 10.1

     4.2      At Executive's Option. Executive may terminate his employment upon
a month’s prior written notice or by payment to the Company of an amount equal
to the Base Salary in lieu of such notice under this Agreement at any time for
any reason. In the event of a termination of his employment under this Agreement
by Executive, he shall be entitled to the Accrued Payments.

     4.3      Termination for Cause. The Company may terminate Executive's
employment under this Agreement for Cause at any time upon prior written notice
to Executive. Termination by the Company shall constitute a termination for
"Cause" if such termination is for one or more of the following reasons:

               4.3.1      the failure or refusal of Executive to fulfill his
obligations under this Agreement (other than by reason of his Disability (as
defined below)) or the material breach by Executive of any of the terms of this
Agreement which is not cured within fifteen (15) days written notice to
Executive identifying the nature of the failure;

               4.3.2      gross negligence, a material breach by Executive of
his fiduciary duties or the commission by Executive of an act of fraud or
embezzlement or his misappropriation of any money or other assets or property
(whether tangible or intangible) of the Company or its subsidiaries;

               4.3.3      Executive's engagement in conduct resulting in a
material injury to the business, financial condition or operations of the
Company or its subsidiaries and which is not authorized by the Board;

               4.3.4      Declaration by competent authorities of Executive’s
bankruptcy or loss of professional qualification; or

               4.3.5      The conviction of, or plea of guilty or nolo
contendere by, Executive of a felony or any crime or civil violation involving
moral turpitude.

               In the event of a termination of Executive's employment for
Cause, Executive shall be entitled only to the Accrued Payments.

     4.4      At the Election of the Company without Cause. The Company may
terminate Executive's employment upon a month’s prior written notice under this
Agreement without Cause, in which event, then in addition to the Accrued
Payments, Executive will be eligible to receive a Severance Package (as defined
below) subject to Section 4.6. The severance benefits payable to Executive (the
"Severance Package") will consist of twelve (12) months of Executive’s Base
Salary then in effect on the Termination Date, with such cash severance payments
payable to Executive in substantially equal monthly installments commencing as
of the last day of the month of the Termination Date (provided however that the
first installment will not be paid until the Section 4.6 Release has become
effective and further provided that such first installment will be a larger
amount to account for the passage of time following the Termination Date in case
such first payment occurs more than one month after its scheduled date of
payment).

     4.5      Termination due to Disability. In the event that Executive is
unable to fulfill his obligations due to illness, injury or other disabilities
(“Disabilities”), the Company may, if and as permissible under applicable laws,
stop paying all or portion of his Base Salary and, if Executive is unable to
fulfill his obligations for more than thirty (30) days during any twelvemonth
period due to Disabilities, the Company may terminate his employment on a
month’s prior written notice.

-3-

--------------------------------------------------------------------------------

Exhibit 10.1

     4.6      Resignation for Good Reason. If Executive terminates his
employment for Good Reason, then in addition to the Accrued Payments, Executive
shall be eligible to receive the Severance Package subject to Section 4.7.
Payments of the Severance Package shall be made at the same times specified in
Section 4.4. "Good Reason" shall mean (i) a material diminution in Executive’s
authority, duties or responsibilities; (ii) any material reduction in the Base
Salary unless specially related to performance of Executive or the Company;
(iii) declaration by competent authorities of the Company’s bankruptcy; (iv) the
Company’s material violation of the law; or (v) the Company's material breach of
this Agreement. For purposes of this Agreement, Executive may resign his
employment from the Company for "Good Reason" within sixty (60) days after the
date that any one of the Good Reason events listed above has first occurred
without Executive's written consent. Executive's resignation for Good Reason
will only be effective if the Company has not cured or remedied the Good Reason
event within thirty (30) days after its receipt of Executive's written notice
(such notice shall describe in detail the basis and underlying facts supporting
Executive's belief that a Good Reason event has occurred). Such written notice
must be provided by Executive to the Company within thirty (30) days of the
initial existence of the alleged Good Reason event. Failure to timely provide
such written notice to the Company means that Executive will be deemed to have
consented to and waived the Good Reason event. If the Company does timely cure
or remedy the Good Reason event, then Executive may either resign his employment
without Good Reason or Executive may continue to remain employed subject to the
terms of this Agreement.

     4.7      Release of Claims and Covenant Not to Sue. The Severance Package
will be paid if and only if Executive timely satisfies all of the following
conditions: (i) Executive complies with all surviving provisions of this
Agreement; (ii) Executive executes (and does not revoke) a release of claims and
covenant not to use (the "Release") substantially in the form provided in the
attached Exhibit A (and as may be reasonably modified by the Company) and
remains in full compliance with such Release and (iii) such Release must become
effective within sixty (60) days after the Termination Date.

     4.8      Covenants. As a condition of this Agreement and to Executive's
receipt of any post-employment benefits, Executive agrees that Executive will
fully and timely comply with all of the covenants set forth in this Section
(which shall survive the Termination Date).

               4.8.1      Upon the Termination Date, Executive shall execute the
Company's termination certification of Proprietary Information and Inventions
Agreement (as defined below) (or its successor agreement);

               4.8.2      Upon the Termination Date, Executive shall return to
the Company all Company property including, but not limited to, computers, cell
phones, pagers, keys, laboratory notebooks, business cards, intellectual
property, etc. and Executive shall not retain any copies, facsimiles or
summaries of any Company proprietary information;

               4.8.3      Executive will fully pay off any outstanding advances,
loans or debts owed to the Company no later than their applicable due date or
the Termination Date (if no other due date has been previously established);

-4-

--------------------------------------------------------------------------------

Exhibit 10.1

               4.8.4      Executive will submit any outstanding business expense
reports to the Company prior to the Termination Date;

               4.8.5      Executive will not at any time during and subsequent
to Executive's period of employment with the Company make any disparaging
statements (oral or written) about the Company, or any of its affiliated
entities, officers, directors, employees, stockholders, representatives or
agents, or any of the Company's products or work-in-progress, in any manner that
might be harmful to their businesses, business reputations or personal
reputations;

               4.8.6      As of the Termination Date, Executive will no longer
represent that Executive is an officer, director or employee of the Company and
Executive will immediately discontinue using Executive's Company mailing
address, telephone, facsimile machines, voice mail and e-mail;

               4.8.7      Executive acknowledges that (i) upon a violation of
any of the covenants contained in this Section 4.7 of this Agreement or (ii) if
the Company is terminating Executive's employment for Cause, the Company would
as a result sustain irreparable harm, and, therefore, Executive agrees that in
addition to any other remedies which the Company may have, the Company shall be
entitled to obtain equitable relief including specific performance and
injunctions restraining Executive from committing or continuing any such
violation; and

               4.8.8      Executive shall, upon the Company's request and
without any payment therefor, reasonably cooperate with the Company (and be
available as necessary) after the Termination Date in connection with any legal
matters involving events that occurred during Executive's period of employment
with the Company.

ARTICLE V
TAXES

     5.1      Executive Tax Obligations. Anything to the contrary
notwithstanding, all payments made under this Agreement to Executive or
Executive's estate or beneficiaries will be subject to tax withholding pursuant
to any applicable laws or regulations. Executive will be solely liable and
responsible for the payment of Executive's taxes payable to the authorities in
Hong Kong arising as a result of any payment hereunder including without
limitation any unexpected or adverse tax consequence. The Company shall bear any
taxes payable to the authorities in the People’s Republic of China incurred in
connection with any payment hereunder, provided that Executive shall give prompt
written notice to the Company once he has been in the Republic of China for one
hundred and fifty three (153) or more calendar days in a calendar year.

     5.2      Section 409A. This Agreement is intended to comply with the
requirements of section 409A of the United States Internal Revenue Code (the
"Code"), to the extent applicable. In the event this Agreement or any benefit
paid to Executive hereunder is deemed to be subject to Code Section 409A,
Executive consents to the Company adopting such conforming amendments as the
Company deems necessary, in its reasonable discretion, to comply with Code
Section 409A. In addition, if Executive is a specified employee (within the
meaning of Code Section 409A) at the time of Executive's separation from
service, then to the extent necessary to comply with Code Section 409A and avoid
the imposition of taxes under Code Section 409A, the payment of certain benefits
owed to Executive under this Agreement will be delayed and instead paid (without
interest) to Executive upon the earlier of the first business day of the seventh
month following Executive's separation from service or ten (10) business days
after Executive's death.

-5-

--------------------------------------------------------------------------------

Exhibit 10.1

     5.3      Code Section 280G. In the event that it is determined that any
payment or distribution of any type to or for Executive's benefit made by the
Company, by any of its affiliates, by any person who acquires ownership or
effective control or ownership of a substantial portion of the Company's assets
(within the meaning of Section 280G of the Code) or by any affiliate of such
person, whether paid or payable or distributed or distributable pursuant to the
terms of an employment agreement or otherwise, would be subject to the excise
tax imposed by Section 4999 of the Code or any interest or penalties with
respect to such excise tax (such excise tax, together with any such interest or
penalties, are collectively referred to as the "Excise Tax"), then such payments
or distributions or benefits shall be payable either: (i) in full; or (ii) as to
such lesser amount which would result in no portion of such payments or
distributions or benefits being subject to the Excise Tax.

     Executive shall receive the greater, on an after-tax basis, of (i) or (ii)
above, provided however that to the extent applicable, Executive may elect to
subject the payments that are in excess of the permissible maximum payment
amount specified under Section 280G(b)(2)(A)(ii) of the Code to a stockholder
vote as provided for under Section 280G(b)(5) of the Code.

     Unless Executive and the Company agree otherwise in writing, any
determination required under this Section 5.3 shall be made in writing by an
independent accountant selected by the Company (the "Accountant") whose
determination shall be conclusive and binding. Executive and the Company shall
furnish the Accountant such documentation and documents as the Accountant may
reasonably request in order to make a determination. The Company shall bear all
costs that the Accountant may reasonably incur in connection with performing any
calculations contemplated by this Section.

ARTICLE VI
PROPRIETARY INFORMATION AND INVENTIONS.

     6.1      Concurrently with the execution of this Agreement, and in
consideration of the salary and benefits provided to Executive under this
Agreement, Executive has entered into the Company's Proprietary Information and
Inventions Agreement in the form attached hereto as Exhibit B.

ARTICLE VII
DUTY OF LOYALTY

     7.1      Non-Competition. During the term of this Agreement, and within six
(6) months after the Termination Date, Executive will not engage in any
employment, business, or activity that is in any way competitive with the
business or proposed business of the Company, or assist any other person or
organization in competing with the Company or in preparing to engage in
competition with the business or proposed business of the Company.

     7.2      Non-Solicitation. During the term of this Agreement, Executive
will not encourage any customer, employee or consultant of the Company to
discontinue, substantially reduce or materially alter their business
relationship with the Company in a manner that is detrimental to the Company.

-6-

--------------------------------------------------------------------------------

Exhibit 10.1

     7.3      Injunctive Relief. Executive expressly agrees that the covenants
set forth in Sections 7.1 and 7.2 are reasonable and necessary to protect the
Company and its legitimate business interests, and to prevent the unauthorized
dissemination of Confidential Information to competitors of the Company.
Executive also agrees that the Company will be irreparably harmed and that
damages alone cannot adequately compensate the Company if there is a violation
of Sections 7.1 or 7.2 by Executive, and that injunctive relief against
Executive is essential for the protection of the Company. Therefore, in the
event of any such breach, it is agreed that, in addition to any other remedies
available, the Company shall be entitled as a matter of right to injunctive
relief in any court of competent jurisdiction, plus attorneys' fees actually
incurred for the securing of such relief.

ARTICLE VIII
MISCELLANEOUS

     8.1      Governing Law and Choice of Forum. This Agreement shall be
interpreted and governed by the laws of the State of Nevada and, as applicable,
the laws of the United States, without giving effect to the principles of choice
of law or conflicts of laws of Nevada.

     8.2      Authority. Each party warrants that it has proper authority to
enter into this Agreement. Execute represents and warrants to the Company that
the execution or performance of this Agreement does not and will not constitute
a breach of any other agreement to which it is a party or bound.

     8.3      Interpretation. The captions in this Agreement are for convenience
and reference only and the words contained therein shall in no way be held to
explain, modify, amplify or aid in the interpretation, construction or meaning
of the provisions of this Agreement. Both the Company and Executive have had the
opportunity to consult with an attorney of his choice before executing this
Agreement. Accordingly this Agreement shall be construed in accordance with its
fair meaning and not strictly for or against either party.

     8.4      Waiver. The waiver by either of the parties, express or implied,
of any right under this Agreement or any failure to perform under this Agreement
by the other party, shall not constitute or be deemed a waiver of any other
right under this Agreement or of any other failure to perform under this
Agreement by the other party, whether of a similar or dissimilar nature.

     8.5      Severability. Should any part or provision of this Agreement be
held unenforceable or in conflict with the law of any jurisdiction, the validity
of the remaining parts or provisions shall not be affected by such holding.

     8.6      Entire Agreement. This Agreement and the Exhibits attached hereto
set forth the entire agreement and understanding of the parties relating to the
subject matter contained in this Agreement and merges all prior and
contemporaneous discussions and agreements between them. Any modification of any
of the provisions of this Agreement shall not be valid unless in writing and
signed by authorized representatives of the party against whom such modification
is sought to be enforced. All notices pursuant to this Agreement must be in
writing (which may be by facsimile or electronic transmission) to be effective
and shall be deemed to have been given on the day actually delivered or received
(upon confirmation thereof). All notices to Executive shall be addressed to the
address set forth below his and all the notices to the Company shall be sent to
the Company's headquarters.

-7-

--------------------------------------------------------------------------------

Exhibit 10.1

     8.7      Assignment. The Company shall have the right to assign its duties,
obligations and/or rights under this Agreement to any entity or person it
chooses, at any time and without the consent of Executive. In the case of
assignment, the assignee shall be deemed to be the Company for all purposes
under this Agreement. Executive shall have no right to assign his duties or
responsibilities under this Agreement. With the above qualifications, this
Agreement shall inure to the benefit of, and be binding upon, the parties to
this Agreement, and their respective executors, administrators, successors and
assigns.

     8.8      Attorneys' Fees. In the event of any disputes arising out of this
Agreement, the prevailing party shall be entitled to reasonable attorneys' fees
and other fees and costs related thereto.

     8.9      Counterparts. This Agreement may be executed in multiple
counterparts and transmitted by facsimile or by electronic mail in portable
document format or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a party's a signature. Each such
counterpart and facsimile or PDF signature shall constitute an original and all
of which together shall constitute one and the same original.

[Signature Page to Executive Employment Agreement Follows]

-8-

--------------------------------------------------------------------------------

Exhibit 10.1

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

Asia Green Agriculture Corporation   Chin Hon Siang Alex                  By:  
/s/ Chin Hon Siang Alex  Name:   Signature  Title:      Date:          
[ADDRESS]                               Date:  

-9-

--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT A

RELEASE OF CLAIMS AND COVENANT NOT TO SUE

     This Release of Claims and Covenant Not To Sue (the "Release") is entered
into by Chin Hon Siang Alex ("Executive"). This Release is effective only if (i)
it has been executed by Executive after his termination of employment with Asia
Green Agriculture Corporation (formerly known as SMSA Palestine Acquisition
Corp.) (the "Company"), (ii) such executed Release has been provided to the
Company on or before [DATE] and (iii) the revocation period has expired without
revocation as set forth in Section 5(c) below (the "Effective Date"). The
Company and Executive are collectively referred to herein as the Parties.

     WHEREAS, Executive was an employee of the Company and served as the
Company's Chief Financial Officer;

     WHEREAS, pursuant to Executive Employment Agreement executed by the Parties
on September 21, 2012 (the "Severance Agreement"), Executive is eligible for
specified severance benefits upon the occurrence of certain events with such
benefits conditioned upon, among other things, Executive's execution and
non-revocation of this Release;

     WHEREAS, Executive's employment was terminated [by the Company without
Cause] [by Executive for Good Reason] (as defined in the Severance Agreement) on
[DATE] (the "Separation Date"); and

     WHEREAS, pursuant to the terms of the Severance Agreement, the Company has
determined to treat the termination of Executive’s employment as eligible for
payment of certain separation benefits provided in the Severance Agreement.

     NOW, THEREFORE, in consideration of the covenants contained herein, and
intending to be legally bound, Executive agrees as follows:

     1.      Termination of Employment. Executive acknowledges and agrees that
Executive’s employment with the Company terminated as of the close of business
on the Separation Date. As of the Separation Date, Executive agrees that he is
no longer an employee of the Company and no longer holds any positions or
offices with the Company.

     2.      Separation Benefits. In consideration for the release of claims set
forth below and other obligations under this Release and the Severance Agreement
and in satisfaction of all of the Company's obligations to Executive and further
provided that (i) this Release is signed by Executive and not revoked by
Executive under Section 5(c) herein and (ii) Executive remains in continuing
compliance with all of the terms of this Release and the Severance Agreement,
Executive is eligible to receive the Severance Package benefits specified in
Section 5.3 of the Severance Agreement.

     3.      Integration. This Release and the Severance Agreement (and any
agreements referenced therein) represents the entire agreement and understanding
between the Parties as to the subject matter hereof and supersedes all prior
agreements whether written or oral.

     4.      Right to Advice of Counsel. Executive acknowledges that Executive
has had the opportunity to fully review this Release and, if Executive so
chooses, to consult with counsel, and is fully aware of Executive’s rights and
obligations under this Release.

-1-

--------------------------------------------------------------------------------

Exhibit 10.1

     5.      Executive's Release of Claims. Executive hereby expressly covenants
not to sue and releases and waives any and all claims, liabilities, demands,
damages, penalties, debts, accounts, obligations, actions, grievances, and
causes of action ("Claims"), whether now known or unknown, suspected or
unsuspected, whether in law, in equity or in arbitration, of any kind or nature
whatsoever, which Executive has or claims to have, now or hereafter, against the
Company and its divisions, facilities, subsidiaries and affiliated entities,
successors and assigns, or any of its or their respective past or present
officers, directors, trustees, shareholders, agents, employees, attorneys,
insurers, representatives (collectively, the "Releasees"), including, but not
limited to, any Claims arising out of or relating in any way to Executive’s
employment at the Company and the termination thereof. Without limiting the
foregoing, Executive hereby acknowledges and agrees that the Claims released by
this Release include, but are not limited to, any and all claims which arise or
could arise under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Federal Worker Adjustment and
Retraining Notification Act (or any similar state, local or foreign law), Nevada
statutory or common law, and federal statutory law, or any Claim for severance
pay, bonus, sick leave, disability, holiday pay, vacation pay, life insurance,
health or medical insurance or any other fringe benefit. Nothing herein shall
release any rights to indemnification Executive may have in connection with
Executive's actions taken in the course of his duties with the Company. This
release shall not apply to any claims that may not be waived as a matter of
applicable law.

               (b)      Executive warrants and represents that there is not now
pending any action, complaint, petition, executive charge, grievance, or any
other form of administrative, legal or arbitral proceeding by Executive against
the Company and further warrants and represents that no such proceeding of any
kind shall be instituted by or on Executive’s behalf based upon any and all
Claims released herein.

               (c)      Executive expressly acknowledges, understands and agrees
that this Release includes a waiver and release of all claims which Executive
has or may have under the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. §621, et seq. ("ADEA"). The following terms and conditions
apply to and are part of the waiver and release of ADEA claims under this
Release:

                         (i)      Executive is advised to consult an attorney
before signing this Release;

                         (ii)      Executive is granted twenty-one (21) days
after he is presented with this Release to decide whether or not to sign this
Release;

                         (iii)      Executive will have the right to revoke the
waiver and release of claims under the ADEA within seven (7) days of signing
this Release, and this Release shall not become effective and enforceable until
that revocation period has expired without such revocation;

                         (iv)      Executive hereby acknowledges and agrees that
he is knowingly and voluntarily waiving and releasing Executive’s rights and
claims in exchange for consideration (something of value) in addition to
anything of value to which he is already entitled; and

                         (v)      Nothing in this Release prevents or precludes
Executive from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs from doing so, unless specifically authorized by
federal law.

-2-

--------------------------------------------------------------------------------

Exhibit 10.1

     7.      Severability. Executive understands that whenever possible, each
provision of this Release will be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Release
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Release will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.

     8.      No Representations. Executive has not relied upon any
representations or statements made by the Company in deciding whether to execute
this Release.

     9.      Voluntary Execution of Release. This Release is executed
voluntarily by Executive and without any duress or undue influence and with the
full intent of releasing all claims. Executive acknowledges that:

               (a)      He has read this Release;

               (b)      He has been represented in the preparation, negotiation,
and execution of this Release by legal counsel of his own choice or that he has
voluntarily declined to seek such counsel;

               (c)      He understands the terms and consequences of this
Release and of the releases it contains;

               (d)      He is fully aware of the legal and binding effect of
this Release.

IN WITNESS WHEREOF, Executive has executed this Release as shown below.   Chin
Hon Siang Alex   /s/ Chin Hon Siang Alex   Dated: ______________________

-3-

--------------------------------------------------------------------------------

Execution Copy

EXHIBIT B

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

     In consideration of my employment by Asia Green Agriculture Corporation
(formerly known as SMSA Palestine Acquisition Corp.), a Nevada corporation (the
"Company'), I hereby agree to certain restrictions placed by the Company on my
use and development of information and technology of the Company, as more fully
set out below.

ARTICLE I
PROPRIETARY INFORMATION AND COMPANY DOCUMENTS

     1.1      Proprietary Information. I understand that the Company possesses
Proprietary Information which is important to its business. "Proprietary
Information" is information developed, created or discovered by the Company, or
which became known by or was conveyed to the Company, which has or could have
commercial value in the Company's business. By way of illustration, but not
limitation, Proprietary Information includes any and all technical and
nontechnical information such as patent, copyright, trade secret, mask works,
techniques, methodologies inventions, know-how, processes, sketches, drawings,
models, apparatus, equipment, algorithms, data, database, database criteria,
software programs and subroutines, source and object code, features, modes of
operation, formulae related to the current, future and proposed products and
services of Company, research, experimental work, development, design details,
specifications, engineering, financial information, procurement requirements,
purchasing, manufacturing and customer lists, business forecasts, sales and
merchandising plans, marketing plans, other employee's positions, skill levels,
duties, compensation and all other terms of their employment. I acknowledge that
Proprietary Information may include information previously disclosed to me.
Proprietary Information may be stamped or otherwise marked "Confidential", "
Proprietary", or with some similar designation. If any information or material
is not so marked but nonetheless it meets the definition above, it is still
Proprietary Information. If I am uncertain as to whether particular information
or materials are Proprietary Information, I will request the Company's written
opinion as to their status. I understand that Proprietary Information does not
include any information, idea or material that: (i) is or becomes publicly known
through lawful means and without breach of this Agreement by me; (ii) was
rightfully in my possession or part of my general knowledge prior to my
employment by the Company; or (iii) is disclosed to me without confidential or
proprietary restrictions by a third party who rightfully possesses the
information, ideas or materials (without confidential or proprietary
restrictions) and did not learn of it, directly or indirectly, from the Company.
Any information, idea or material will not be considered to be publicly known or
in the public domain merely because it is embraced by more general information
in my prior possession or the possession of others, or merely because it is
expressed in public literature in general terms. Proprietary Information also
does not include my general knowledge and skill obtained during the course of my
employment. I understand that my employment or engagement as a consultant
creates a relationship of confidence and trust between me and the Company with
respect to Proprietary Information.

     1.2      Company Documents. I understand that the Company possesses Company
Documents which are important to its business. "Company Documents" are documents
or other media, including without limitation electronic data and information,
that contain Proprietary Information or any other information concerning the
business, operations or plans of the Company, whether such documents have been
prepared by me or by others. Company Documents include, but are not limited to,
documents, spreadsheets, presentations, reports, blueprints, drawings,
photographs, charts, graphs, notebooks, customer lists, computer disks, tapes or
printouts, electronic communications, sound recordings and other printed,
typewritten or handwritten documents, sample products, prototypes and models.

-4-

--------------------------------------------------------------------------------

Execution Copy

ARTICLE II
RESTRICTIONS ON USE

     2.1      Proprietary Information. All Proprietary Information and all
patents, copyrights and other rights in connection therewith are and shall
remain solely the property of the Company. At all times, both during my
employment with or engagement as a consultant to the Company and after its
termination, I will keep in confidence and trust and will not use or disclose
any Proprietary Information or anything relating to it without the prior
approval of the Company, except as may be necessary in the ordinary course of
performing my duties to the Company.

     2.2      Company Documents. All Company Documents are and shall remain
solely the property of the Company. I agree that during my employment with or
engagement as a consultant to the Company, I will not remove or electronically
transmit any Company Documents from the business premises of the Company or
deliver any Company Documents to any person or entity outside the Company,
except as I am required to do in connection with the performance of my duties to
the Company and pursuant to appropriate non-disclosure agreements.

     2.3      Third Party Information. I recognize that the Company may have
received and in the future will receive from third parties their confidential or
proprietary non-public information subject to a duty on the Company's part to
maintain the confidentiality of such information and to use it only for certain
limited purposes. At all times, both during my employment with or engagement as
a consultant to the Company and after its termination, I will keep in confident
and trust and will not use or disclose any such confidential or proprietary
information or anything relating to it without the prior approval of the
Company, except as may be necessary in the ordinary course of performing my
duties to the Company consistent with the Company's agreement with such third
party.

     2.4      Location. I agree to maintain at my work station and/or any other
place under my control only such Proprietary Information as I have a current
"need to know." I agree to return to the appropriate person or location or
otherwise properly dispose of Proprietary Information once that need to know no
longer exists. I agree not to remove Proprietary Information from the Company's
premises except as required in the course of my employment or consultancy with
the Company.

     2.5      Actions on Termination. I further agree that, immediately upon the
termination of my employment with or engagement as a consultant to the Company
for any reason, or at any other time requested by the Company, I will return all
Company Documents, apparatus, equipment, and other physical property, or any
reproduction of such property, excepting only (i) my personal copies of records
relating to my compensation; (ii) my personal copies of any materials previously
distributed generally to the public; and (iii) my copy of this Agreement, and
will agree to sign and deliver a Termination Certificate in the form attached
hereto as Exhibit 1.

ARTICLE III
PERSONAL INFORMATION

     3.1      Definition of Personal Information. "Personal Information" means
personally identifiable information about employees, independent contractors or
third party individuals, including names, addresses, telephone or facsimile
numbers, Social Security Numbers, background information, credit card or banking
information, health information, or other information entrusted to the Company.

-5-

--------------------------------------------------------------------------------

Execution Copy

     3.2      Protection of Personal Information. During my employment with or
engagement as a consultant with the Company and thereafter, I shall hold
Personal Information in the strictest confidence and shall not disclose or use
Personal Information about other individuals, except in connection with my work
for the Company, or unless expressly authorized in writing by an authorized
representative of the Company. I understand that there are laws in the United
States and other countries that protect Personal Information, and that I must
not use Personal Information about other individuals other than for the purposes
for which it was originally used or make any disclosures of other individuals'
Personal Information to any third party or from one country to another without
prior approval of an authorized representative of the Company. I understand that
nothing in this Agreement prevents me from discussing my wages or other terms
and conditions of my employment with coworkers or others, unless such discussion
would be for the purpose of engaging in unfair competition or other unlawful
conduct.

ARTICLE IV
INVENTIONS

     4.1      Definition. As used in this Agreement, the term "Inventions" means
all processes, machines, manufactures, compositions of matter, improvements,
inventions (whether or not protectable under patent laws), works of authorship,
information fixed in any tangible medium of expression (whether or not
protectable under copyright laws), moral rights, mask works, trademarks, trade
names, trade dress, trade secrets, know-how, ideas (whether or not protectable
under trade secret laws), and all other subject matter protectable under patent,
copyright, moral right, mask work, trademark, trade secret or other laws, and
includes without limitation all new or useful art, combinations, discoveries,
formulae, manufacturing techniques, technical developments, discoveries,
artwork, software, and designs.

     4.2      Records. I agree during the term of this Agreement to make and
maintain adequate and current records, in a form specified by the Company, of
all Inventions, that I develop during the term of this Agreement. Such records
shall remain the sole property of the Company at all times.

     4.3      Disclosure of Inventions. I will promptly disclose in writing to
my immediate supervisor, or to any persons designated by the Company, all
Inventions, whether or not patentable, made or conceived or reduced to practice
or developed by me, either alone or jointly with others, during the term of my
employment or engagement as a consultant. I will also disclose all things that
would be Inventions if made during the term of my employment with or engagement
as a consultant to the Company, but conceived, reduced to practice, or developed
by me within three (3) months of the termination of my employment with or
engagement as a consultant to the Company to permit a determination by the
Company as to whether such Inventions should be property of the Company. Such
disclosures shall be received by the Company in confidence. I will not disclose
Inventions to any person outside the Company unless I am requested to do so by
my supervisor or other person designated by the Company. Prior to my submitting
or disclosing for possible publication or dissemination outside the Company any
material prepared by me that incorporates information that concerns the
Company's business or anticipated research, I agree to deliver a copy of such
material to the Company, for its review. I agree to make such deletions and
revisions as are reasonably requested by the Company to protect its Proprietary
Information.

-6-

--------------------------------------------------------------------------------

Execution Copy

     4.4      Ownership of Inventions. I agree that all Inventions which I make,
conceive, reduce to practice or develop (in whole or in part, either alone or
jointly with others) during my employment or consultancy shall be the sole
property of the Company. The Company shall be the sole owner of all patents,
copyrights and other intellectual property or other rights in connection
therewith. I further acknowledge and agree that such Inventions are "works made
for hire" (as that term is used in the United States Copyright Act) for the
Company, and that all rights to such Inventions in all forms shall belong to the
Company for all purposes throughout the universe in perpetuity.

     4.5      Assignment. I hereby assign to the Company any right, title or
interest I have or may in the future acquire in Inventions which I make,
conceive or reduce to practice or develop (in whole or in part, either alone or
jointly with others) during my employment or consultancy. I am aware and hereby
acknowledge that new rights to the Inventions and new or changed technology,
uses, media, formats, modes of transmission and methods of distribution,
dissemination, exhibition or performance are being and will inevitably continue
to be developed in the future, which offer new opportunities for exploiting the
Inventions, and I intend and hereby do grant and convey to the Company any and
all new rights to and all new exploitation rights in respect of the Inventions.
I agree to confirm any such waivers and consents from time to time as requested
by the Company.

     4.6      License. To the extent any of the rights, title and interest in
and to the Inventions cannot be assigned by me to the Company, I hereby grant to
the Company an exclusive, royalty-free, transferable, irrevocable, worldwide
license (with rights to sublicense through multiple tiers of sublicensees) to
practice such non-assignable rights, title and interest. To the extent any of
the rights, title and interest in and to Inventions can be neither assigned nor
licensed by me to the Company, I hereby irrevocably waive and agree never to
assert such non-assignable and non-licensable rights, title and interest against
the Company or any of the Company's successors in interest to such
non-assignable and non-licensable rights.

     4.7      Moral Rights. The Company is the "author" of such Inventions for
all purposes, and the sole and exclusive owner of all the rights therein and
thereto, including all so-called "moral rights of authors" and "droit moral"
rights and any similar or analogous rights under the applicable laws of any
country of the world. To the extent such moral rights cannot be assigned under
applicable law, I hereby waive such moral rights and consent to any action of
the Company that would violate such moral rights in the absence of such consent.
I hereby authorize the Company to publish the Inventions in the Company's sole
discretion with or without attributing any of the foregoing to me or identifying
me in connection therewith and regardless of the effect on such Inventions or my
relationship thereto. I agree to ratify and consent to any action that may be
taken or authorized by the Company with respect to such Inventions, and I will
confirm any such ratifications and consents from time to time as requested by
the Company.

     4.8      Further Assurances. I agree to perform, during and after my
employment with or engagement as a consultant to the Company, all acts deemed
necessary or desirable by the Company to permit and assist it, at the Company's
expense, in obtaining and enforcing patents, copyrights or other rights on such
Inventions in any and all countries. Such acts may include, but are not limited
to, execution of documents and assistance or cooperation in filing, prosecution,
or registration of patents or other applications, assistance in the enforcement
of proprietary rights, or cooperation in legal proceedings. I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents,
as my agents and attorney-in-fact to act for and on my behalf and instead of me,
to execute and file any applications or related findings and to do all other
lawfully permitted acts to further the prosecution and issuance of patents,
copyrights or other rights thereon with the same legal force and effect as if
executed by me.

-7-

--------------------------------------------------------------------------------

Execution Copy

ARTICLE V
PRIOR INVENTIONS

     5.1      Prior Work. All previous work done by me for Company relating in
any way to the conception, reduction to practice, creation, derivation, design,
development, manufacture, sale or support of products or services for Company is
the property of Company, and I hereby assign to Company all of my right, title
and interest in and to such previous work.

     5.2      Disclosure of Prior Innovations. I have identified on Exhibit 2
attached hereto all Inventions, applicable to the business of Company or
relating in any way to Company's business or demonstrably anticipated research
and development or business, which were conceived, reduced to practice, created,
derived, developed, or made by me prior to my employment with Company, which I
desire to be excluded from this Agreement. I represent that I have no rights in
any Inventions other than those specified in Exhibit 2. If there is no such list
on Exhibit 2, I represent that I have neither conceived, reduced to practice,
created, derived, developed nor made any such prior Inventions at the time of
signing this Agreement.

     5.3      Prior Agreements; No Conflict. I represent and warrant that my
performance of all the terms of this Agreement and as an employee or consultant
of the Company does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by me in confidence or in
trust prior to my employment with or engagement as a consultant to the Company.
I will not improperly use or disclose to the Company, or induce the Company to
use, any confidential or proprietary information or material belonging to any
previous employers or others and understand that the Company will not ask me to
do so. Additionally, I will not bring any confidential, proprietary or trade
secret information or material belonging to others onto the Company's premises.
I represent and warrant that I have returned all property and confidential
information belonging to all prior employers. I have not entered into, and I
agree I will not enter into, any agreement either written or oral in conflict
herewith or in conflict with my employment with or engagement as a consultant to
the Company.

ARTICLE VI
GENERAL PROVISIONS

     6.1      Governing Law. The interpretation, validity and effect of this
Agreement shall be governed by the laws of the State of Nevada, without
reference to its conflict of laws provision.

     6.2      Parties Bound and Benefited. This Agreement shall be binding upon
me, my heirs, executor, assigns, and administrators, and shall inure to the
benefit of the Company, its subsidiaries, successors and assigns.

     6.3      Specific Performance. I agree that it would be impossible or
inadequate to measure and calculate the Company's damages from any breach of the
covenants set forth herein. Accordingly, I agree that if I breach any such
covenants, the Company will have available, in addition to any other right or
remedy available, the right to obtain an injunction from a court of competent
jurisdiction restraining such breach or threatened breach by me and to specific
performance of any provision of this Agreement. I further agree that no bond or
other security shall be required in obtaining such equitable relief, and I
hereby consent to the issuance of such injunction and to the ordering of
specific performance.

-8-

--------------------------------------------------------------------------------

Execution Copy

     6.4      Indemnification. I agree to indemnify and hold the Company
harmless for all damages, costs and expenses of litigation (including reasonable
attorneys' fees) associated with any violations of any agreements to which I am
a party, any inaccuracies in or breaches of any representations, warranties or
covenants I have made in this Agreement or my employment agreement or consulting
agreement with the Company, if any, or for any violation by me of any laws.

     6.5      Entire Agreement. This Agreement (along with the Exhibits attached
hereto) and my employment agreement or consulting agreement with the Company, if
any, constitutes the entire agreement among the parties hereto pertaining to the
subject matter contained herein and supersedes all prior agreements,
representations, and understandings of the parties, whether oral or written,
with respect to its subject matter. This Agreement can only be modified by a
subsequent written agreement executed by the parties hereto.

     I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE
OBLIGATIONS WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR
REPRESENTATIONS HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN
THIS AGREEMENT VOLUNTARILY AND FREELY.

Asia Green Agriculture Corporation   Chin Hon Siang Alex                  By:  
/s/ Chin Hon Siang Alex  Name:   Signature  Title:      Date:          
[ADDRESS]                               Date:  

-9-

--------------------------------------------------------------------------------

Execution Copy

EXHIBIT 1

Termination Certificate

     I certify that I have complied with all the terms of the Proprietary
Information and Inventions Agreement of Asia Green Agriculture Corporation
(formerly known as SMSA Palestine Acquisition Corp.) (the "Company") signed by
me (the "Agreement"), including the reporting of any Inventions or other
Proprietary Information (as defined therein), conceived or made by me (solely or
jointly with others) covered by the Agreement.

     Further, I certify that I do not have in my possession, nor have I failed
to return, any Company Documents (as defined in the Agreement) or reproductions
of any aforementioned items belonging to the Company.

     Further, I agree that, in compliance with the Agreement, I will preserve as
confidential all Proprietary Information or anything relating or pertaining to
any business of the Company or any of its employees, clients, consultants or
licensees.

Chin Hon Siang Alex           Print Name                 /s/ Chin Hon Siang Alex
          Signature   Date


--------------------------------------------------------------------------------

Execution Copy

EXHIBIT 2

     1. The following is a complete list of all Inventions relevant to the
subject matter of my employment with or engagement as a consultant to the
Company that have been made or conceived or first reduced to practice by me or
jointly with others prior to my employment or engagement as a consultant, which
I desire to remove from the operation of the Company's Proprietary Information
and Inventions Agreement:

____ No inventions or improvements.

____ See below: Any and all inventions regarding:

____ Additional sheets attached.

     2. I propose to bring to my employment the following materials and
documents of a former employer:

____ No materials or documents

____ See below:

Chin Hon Siang Alex           Print Name                 /s/ Chin Hon Siang Alex
          Signature   Date


--------------------------------------------------------------------------------